DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 13 is objected to because of the following informalities:  
With regards to Claim 13, Claim 13 depends on Claim 11 which is improper. Claim 13 lacks an antecedent basis because Claim 13 nor in any claims in which Claim 13 depends from. For the purpose of the Office Action, Claim 13 is best understood as dependent on Claim 12. 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 6-8, 10, 11, 14, 15, 17 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Purcell US 4,115,974.
Regarding claim 1, Purcell discloses a panel assembly (12, 18, 20, 22; col. 3, lines 19-39; Figs. 1, 2) comprising: a panel (20; Fig. 2) formed of a first material (plastic; col. 3, lines 34-39; Fig. 2) having a first coefficient of thermal expansion (col. 2, lines 11-32); and a plurality of mounting flanges (left 44, right 44; col. 3, lines 67, 68; col. 4, lines 1-3; Fig,.2) integrally formed with the panel (44 is molded within 20/24; col. 3, lines 67, 68; Fig. 2), the plurality of mounting flanges formed of a second material (aluminum; col. 3, lines 67, 68; col. 4, lines 1-3; Fig. 2) having a second coefficient of thermal expansion that is lower than the first coefficient of thermal expansion (plastics have higher coefficients of thermal expansion than aluminum; col. 3, lines 34-39, 67, 68; Fig. 2), and each of the plurality of mounting flanges including a mounting area (right side of right 44; Fig. 2) that defines a mounting surface (right/lower side of right 44; Fig. 2) and at least one mounting hole (hole through 44 holding 30; col. 3, lines 34-39; Fig 2).
Regarding claim 2, Purcell discloses the panel assembly of claim 1, wherein the plurality of mounting flanges includes a first mount (right surface of right 44; Fig. 2) having a flange (right 44; Fig. 2) integrally formed with the panel (44 is molded within 20/24; col. 3, lines 67, 68; Fig. 2).
Regarding claim 6, Purcell discloses the panel assembly of claim 2, further comprising: a bump guard (left 28; col. 3, lines 37-51; Fig. 2) integrally formed with the first mount about a perimeter of the mounting area (col. 3; lines 67, 68; Fig. 2), the bump guard being contiguous with the panel (Fig, 2); and a panel strip (right 28; Fig. 2) extending over the mounting surface and contiguous with the bump guard and the panel.
Regarding claim 7, Purcell discloses the panel assembly of claim 1, wherein the first material is a polymeric material (col. 3, lines 34-39; Fig, 2) and the second material is a metal or metal alloy (col. 3, lines 67, 68; col. 4, lines 1-3; Fig. 2).
Regarding claim 8, Purcell discloses the panel assembly of claim 1, wherein the panel further comprises: a fender portion (22; Figs. 1, 2) having an arc shape configured to accommodate a wheel (wheels of 10 not labeled; Fig. 1) of a vehicle )10; col. 3, lines 19-39; Fig. 1, 2); and an upper portion (24; Fig. 2) disposed above the fender portion and coupled with at least one of the plurality of mounting flanges (44, Fig. 2).
Regarding claim 10, Purcell discloses a front quarter panel assembly 
(12, 18, 20, 22; col. 3, lines 19-39; Figs.1, 2) for a vehicle (10; Fig. 1), the front quarter panel assembly comprising: a panel (20; Fig. 2) formed of a first material (plastic; col. 3, lines 34-39; Fig. 2) having a first coefficient of thermal expansion (col. 2, lines 11-32); a first mount (44; col. 3, lines 67, 68; col. 4, lines 67, 68; Fig. 2) positioned at a top portion of the panel and integrally formed with the panel (44 is molded within 20/24; col. 3, lines 67, 68; Fig. 2) the first mount formed of a second material (aluminum; col. 3, lines 67, 68; col. 4,lines 1-3; Fig. 2) having a second coefficient of thermal expansion (col. 2, lines 11-32); wherein the first coefficient of thermal expansion is greater than the second coefficient of thermal expansion (plastics have a higher coefficients of thermal expansion than aluminum; col. 3; lines 34-39, 67, 68; Fig. 2).
Regarding claim 11, Purcell discloses the front quarter panel assembly of claim 10, wherein the first mount comprises a flange (right 44; Fig. 2) and a mounting area (right side of right 44; Fig. 2), the flange received by a cavity of the panel (44 is molded within 20/24; col. 3; lines 67, 68; Fig. 2).
Regarding claim 14, Purcell discloses the front quarter panel assembly of claim 11, further comprising a bump guard (left 28; col. 3, lines 37-51; Fig. 2) extending about a perimeter of the mounting area, the bump guard contiguous with the panel and integrally formed with the first mount (44 is molded within 20/24; col. 3, lines 67, 68; Fig. 2).
Regarding claim 15, Purcell discloses the front quarter panel assembly of claim 10, wherein: the first material is a polymeric material (col. 3, lines 24-39; Fig. 2); the second material is one of a metal or metal alloy (col. 3, lines 67, 68; col. 4, lines 1-3; Fig. 2); and the panel is overmolded with the first mount (col. 3, lines 67, 68; Fig. 2).

Regarding claim 17, Purcell discloses a method (Abstract; Figs. 1, 2) of forming a panel assembly (12, 18, 20, 22; col. 3, lines 19-39; Figs. 1, 2), the method comprising: forming a first mount (44; col. 3, lines 67, 68; col. 4, lines 1-3; Fig. 2) from a first material (aluminum; col. 3, lines 67, 68; col. 4, lines 1-3; Fig. 2) having a first coefficient of thermal expansion (col. 2, lines 11-32); preparing the first mount to receive a panel (20; Fig. 2); and forming the panel such that the panel is integrally formed with the first mount (44 is molded with 20/24; col. 3, lines 67, 68; Fig. 2), the panel formed from a second material (plastic; col. 3, lines 34-39; Fig. 2) having a second coefficient of thermal expansion (col. 2, lines 11-32); wherein the second coefficient of thermal expansion is greater than the first coefficient of thermal expansion (plastics have higher coefficient of thermal expansions than aluminum; col. 3, lines 34-39, 67, 68; Fig. 2).
Regarding claim 20, Purcell discloses the method of claim 17, wherein: the first material is a metal or metal alloy (col. 3, lines 67, 68; col. 4, lines 1-3; Fig. 2); the second material is a polymeric material (col. 3, lines 34-39; Fig. 2); and the step of forming the panel further includes injection molding the panel such that the first mount is overmolded with the panel (col. 3, lines 67, 68; Fig. 2).
Allowable Subject Matter
Claims 3-5, 9, 12, 13, 16, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Prior Art
The prior art made of record and not relied upon is considered pertient to applicant’s disclosure.  The cited references show several other panel assemblies similar to that of the current invention. 
Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI L LYJAK whose telephone number is (571)272-6658. The examiner can normally be reached 8:00 AM-4:30 PM (EST) Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LORI LYJAK
Primary Examiner
Art Unit 3612



/LORI L LYJAK/Primary Examiner, Art Unit 3612